DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Regarding claim 7 and the Chang reference, applicant alleges that Chang fails to disclose a setpoint.  Examiner respectfully disagrees.  Chang expressly teaches that the outlet temperature of the cooling water is a control parameter required to be preset in the system (¶26).  
Regarding claims 10 and 17, applicant’s arguments are persuasive.  Amendments to the claim establish that the recited steps are a required part of the method.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 9, 12, 13, 14, 15, 16, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al US20080162077.
Regarding claim 7, Chang et al US20080162077 discloses a method for controlling building equipment comprising a chiller (Fig. 2A), the method comprising: 
operating the chiller to output supply water at a supply water temperature (S101); 
obtaining a measurement of the supply water temperature (Fig. 2B, S107); 
calculating an additional load factor based on the measurement of the supply water temperature and a supply water temperature setpoint (¶36, ¶37, s109, ¶26); obtaining an actual load for the chiller (¶29, ¶30, rated load); 
calculating an effective load based on the additional load factor and the actual load (maximum load, S104 ); 
generating load allocations for the building equipment based on the effective load (¶29, rated load and maximum load are compared and allocations are determined, S106); and controlling the building equipment in accordance with the load allocations (S115)
Regarding claim 8, Chang further discloses the method of Claim 7, wherein the additional load factor is positive when the supply water temperature deviates from the supply water temperature setpoint (¶36, ¶37, during routine operation of the device the additional factor based on the inlet temperature would at least at times be positive).
Regarding claim 9, Chang further discloses the method of Claim 7, wherein calculating the additional load factor comprises setting the additional load factor to zero in response to the measurement of the supply water temperature being greater than or equal to the supply water temperature setpoint (¶36, ¶37, during routine operation of the device when the inlet temperature is equal to the outlet temperature are equal the additional load factor would necessarily be zero).


Regarding claim 12, Chang further discloses the method of Claim 7, wherein generating load allocations for the building equipment based on the effective load comprises increasing a load allocated to a first device of the building equipment to compensate for a failure of the chiller to meet a load allocated to the chiller (Claim 5, when the maximum load exceeds the rated load of a chiller, another load allocation is chosen).

Regarding claim 13, Chang et al US20080162077 discloses a method for controlling a central plant (Fig. 2A), comprising: 
operating a first subplant of the central plant to output a first resource with a measureable characteristic (S101);
 obtaining a measurement of the measureable characteristic and a setpoint for the measureable characteristic (Fig. 2B, S107); 
calculating an additional load factor based on the measurement and the setpoint (¶36, ¶37, s109, ¶26); 
obtaining an actual load for the first subplant (¶29, ¶30, rated load); 
calculating an effective load for the first subplant based on a sum of the actual load and the additional load factor (maximum load, S104 ); 
generating load allocations for the central plant based on the effective load (¶29, rated load and maximum load are compared and allocations are determined, S106); and controlling the central plant based on the load allocations (S115).
Regarding claim 14, Chang further discloses the method of Claim 13, comprising controlling the first subplant with a control loop configured to drive the measureable characteristic towards the setpoint (¶26, preset outlet temperature).
Regarding claim 15, Chang further discloses the method of Claim 13, wherein the additional load factor is positive when the measurement deviates from the setpoint (¶36, ¶37, during routine operation of the device the additional factor based on the inlet temperature would at least at times be positive).
Regarding claim 16, Chang further discloses the method of Claim 13, wherein calculating the additional load factor comprises setting the additional load factor to zero in response to the measurement being greater than or equal to the setpoint  (¶36, ¶37, during routine operation of the device when the inlet temperature is equal to the outlet temperature are equal the additional load factor would necessarily be zero).

Regarding claim 19, Chang further discloses the method of Claim 13, generating load allocations for the central plant based on the effective load comprises increasing a load allocated to a second subplant of the central plant to compensate for a failure of the first subplant to meet a load allocated to the first subplant (Claim 5, when the maximum load exceeds the rated load of a chiller, another load allocation is chosen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US20080162077  in view of Elbsat et al. US20150316907.
Regarding claim 11, Chang does not expressly disclose the method of Claim 7, wherein generating load allocations comprises: generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment.
Elbsat et al. US20150316907 teaches a system and method for managing HVAC and chiller loads (abstract) comprising generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment (¶35-¶36). Elbsat teaches that predicting or forecasting loads allows for the improved optimization thereby improving comfort and energy savings (¶75, ¶4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the step of generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment as taught by Elbsat since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of improving optimization. 
Regarding claim 18, Chang does not expressly disclose the method of Claim 13, wherein generating load allocations comprises: generating a predicted load for the central plant based on the effective load; and allocating the predicted load amongst a plurality of subplants of the central plant, the plurality of subplants comprising the first subplant.
Elbsat et al. US20150316907 teaches a system and method for managing HVAC and chiller loads (abstract) comprising generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment (¶35-¶36). Elbsat teaches that predicting or forecasting loads allows for the improved optimization thereby improving comfort and energy savings (¶75, ¶4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the step of generating a predicted load for the building equipment based on the effective load; and allocating the predicted load amongst the building equipment as taught by Elbsat since doing so amounts to a known technique for improving similar systems in the art with the known predictable result of improving optimization. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US20080162077  in view of Matsuo et al US20120174609.
Regarding claim 20, Chang does not expressly disclose the method of Claim 13, wherein the first subplant comprises an electric centrifugal chiller.
Matsuo et al US20120174609 teaches an electric centrifugal chiller used to cool water (¶36, ¶37).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to utilize an electric centrifugal chiller since doing so amounts to a simple substitution of known chillers in the art with the known predictable result of cooling water. 
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of steps required by claims 10 and 17.  While the prior art of record teaches the use of scaling factors, there is insufficient teaching or motivation in the prior art to modify a prior art method to include the particularly claimed combination of steps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                   

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762